Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 1 of 12 PagelD #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

Path fers

UNITED STATES DISTRICT COURT | -)0 == =
for the

Southern District of West Virginia

 

In the Matter of the Search of

 

 

 

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 3:19-mj-00084

Cellular Telephone more fully described in Attachment A
(incorporated by reference).

SS SS Se

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of West Virginia , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
if evidence of a crime;
mo contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. 841(a)(1) Possession with intent to distribute methamphetamine

The application is based on these facts:
See affidavit at Attachment C.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

sf om A — :
Za Applicant’s signature
Zz

Sean McNees, SA, ATF

Printed name and title
Sworn io before me and signed in my presence.
Date: Deeerrer 20 2019 Ee
TOO _}

idge’s signature
City and state: Huntington, WV Cheryl A\ Eifert, United States Magistrate Judge
J Print&dnam€ and title
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 2 of 12 PagelD #: 2

ATTACHMENT A
One black, white and silver in color cellular telephone
manufactured by LG (see below). This cellular telephone was seized
from Marquette EANES in the 300 Block of Olive Street, Huntington,
West Virginia on December 12, 2019, by the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) and is currently in the

custody of the ATF.

 

 

 
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 3 of 12 PagelD #: 3

ATTACHMENT B

Any property that constitutes evidence of the
commission of or the conspiracy to commit a criminal
offense; or contraband, the fruits of crime, or things
otherwise criminally possessed; or property designed or
intended for use or which is or has been used as the means
of committing a criminal offense; to include, but not
limited to the below items:

1, Cellular telephone, to include, but not limited

to the following areas/items:

a. lists of customers and related identifying
information;
b. types, amounts, and prices of narcotics

possessed or trafficked as well as dates, places, and
amounts of specific transactions;

Cc. any information related to sources of
narcotics (including names, addresses, phone numbers, or any
other identifying information) ;

d. any information recording the above-listed
individual’s schedule or travel;

e. all bank records, checks, credit card bills,
account information, and other financial records;

f. Evidence of user attribution showing who

used or owned the cellular telephones at the time the
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 4 of 12 PagelD #: 4

things described in this warrant were created, edited, or
deleted, such as logs, phonebooks, saved usernames and
passwords, documents, and browsing history;

g. Access to social media available on the
cellular telephones to search for the items listed in this
attachment.

h. In addition, permitting the search of the
memory of such devices for:

i. all telephone numbers and direct connect
numbers or identities assigned to the device, including the
Electronic Serial Number (ESN) and the International Mobile
Subscriber Identity number (IMSI) relating to the cellular
telephones;

ii. Call and direct connect history
information, including dates, times, and duration of
telephone calls, as well as the contact information related
to those calls;

iii. Telephone book or list of contacts;

iv. All photographs, video footage, text
messages, and emails evidencing narcotics distribution and
trafficking;

Vv. Text messages relating to narcotics
possession, transactions, payment for such transactions, or

arrangements to meet for such transactions;

 
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 5 of 12 PagelD #: 5

vi. Email messages relating to narcotics
possession, transactions, payment for such transactions, or
arrangements to meet for such transactions;

vil. Photographs and/or videos, in
particular photographs and/or videos of co-conspirators,
assets, and/or narcotics.

2. This warrant authorizes the search and forensic
examination of cellular telephones and digital devices
seized for the purpose of identifying the electronically
stored information on the cellular telephones and digital
devices that relate to a violation of 21 U.S.C. § 841 (a) (1)

- Possession With Intent to Distribute Methamphetamine.
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 6 of 12 PagelD #: 6

AFFIDAVIT

 

STATE OF WEST VIRGINIA
COUNTY OF Cabell, to-wit:
I, Sean McNees, being first duly sworn, do hereby depose and

state as follows:

 

Affiant Training and Experience

1. I am currently employed as a special Agent with the
Bureau Of Alcohol, Tobacco, Firearms and Explosives (“ATF”) and
have been so employed since January 2016. I am assigned to ATF’s
Charleston, West Virginia, Field Office.

2. I have investigated arson, crimes of violence,
conspiracies to commit various crimes involving the use of
firearms, the illegal possession, use, and sale of firearms, and
the possession, use, and trafficking of illegal controlled
substances. I have purchased controlled substances utilizing
cooperating individuals in controlled buys. I am familiar with the
appearance, packaging, paraphernalia, and distribution of cocaine,
crack cocaine, heroin, marijuana, LSD, pharmaceuticals,
methamphetamine, and other street drugs. I am also familiar with
tactics used by illegal possessors and traffickers of firearms to
possess, maintain, acquire, and distribute their firearms.

3. I graduated from a ten-week criminal investigator
training course at the Federal Law Enforcement Training Center,
where I learned basic criminal investigation techniques. In

addition, I graduated from the twelve-week ATF National Academy,

 
 

Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 7 of 12 PagelD #: 7

where I learned about federal firearms laws, federal explosives
laws, bomb scene investigations, and arson investigations.

4, This affidavit is made in support of a search warrant for
one (1) cellular telephone further described in Attachment A, which
I believe contains evidence of a violation of 21 U.S.C § 84l1(a)(1)-
Possession With Intent to Distribute Methamphetamine. The
information detailed in this affidavit is based upon my
investigation into Marquette EANES. The events described in this
affidavit occurred in Huntington, West Virginia and within the
Southern District of West Virginia.

Background of the Investigation

 

5. On December 12, 2019, I was working surveillance and
criminal interdiction with members of the Huntington Police
Department (HPD) Drug and Violent Crime Unit. While working
interdiction, Cabell County 911 received a call and was advised
that EBANES was selling narcotics in the area of Marcum Terrace. The
caller identified EANES by name, gave a detailed description of
EANES, and advised that EANES was in possession of two (2)
firearms.

6. The above mentioned investigators and several HPD marked
patrol units travelled to the area around Marcum Terrace. Officers
were aware that EANES was a convicted felon and had a history of

possessing firearms. The officers also believed that EANES was
 

Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 8 of 12 PagelD #: 8

possibly still on parole and believed that he had active State
warrants for his arrest.

7. Once in the area of Marcum Terrace, an individual
matching the description of EANES was observed in the 300 Block of
Olive Street, standing in front of a residence with a known history
of being involved with illegal narcotics. The front door to the
residence was open. HPD Sgt. Paul Hunter observed the individual
and identified him as EANES. When approached by an officer, EANES
fled on foot and was pursued. EANES ran from Olive Street towards
Marcum Terrace and ended up behind a unit in the 200 Block of
Marcum Terrace, at which time he was apprehended. Officers then
recovered a loaded, Ruger, model P89DC, 9mm pistol, serial number
3110-26787 from EANES’s waistband, and a loaded Smith & Wesson,
model 642 Airweight, .38 caliber revolver, serial number CVU0487,
which fell through EANES’s pants and was recovered at the bottom of
his right pants leg. Officers also recovered approximately 26.0
grams of a crystalline substance, that field tested positive for
methamphetamine, which was located in a plastic baggy in a pocket
inside the vest that EANES was wearing. An additional plastic
baggy containing approximately 2.4 grams of an unknown yellow in
color powder was also located in the same vest pocket. The subject
LG cellular phone, further described in Attachment A, was also
located on EANES’s person.

8. EANES had previously been convicted of multiple federal
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 9 of 12 PagelD #: 9

felony offense, the most recent being a violation of Title 18,
U.S.C. § 922(g) (1) ~ Felon in Possession of a Firearm- on August
29, 2011 in the Southern District of West Virginia.

9. At the time the above mentioned items were located on
EANES’s person he was placed under arrest for violation of Title
18, U.S.C § 922(g)(1)- Felon in Possession of Firearms.

10. Based on my training, education, experience, and
discussions with other trained investigators, I know that an amount
of methamphetamine weighing approximately 26.0 grams is indicative
of narcotics distribution and is not a user quantity of controlled
substance. I also know that it is a common practice for drug
traffickers to use and keep cellular telephones in order to
facilitate their drug trafficking business. Cellular telephones
allow traffickers to remain in close and nearly instantaneous
communication with their customers and = suppliers. In my
experience, it is common that the electronic memories of cellular
telephones used by drug distributors and users contain evidence of
drug trafficking. This evidence includes call logs, text messages,
stored emails, contact lists, photographs and video images of
drugs, drug proceeds, and drug trafficking paraphernalia and
activity. Additionally, cellular telephones, like the LG phone
taken from EANES, have mapping and other applications installed
within their operating systems that capture location data

identifying travel to and from places where drug traffickers store,
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 10 of 12 PagelID #: 10

sell, use or distribute controlled substances, keep property used
to facilitate drug trafficking and maintain the proceeds of drug
trafficking.

11. I am submitting this affidavit in support of an
application for a warrant to search data stored on the cellular
telephone referenced herein and described in Attachment A. The
cellular telephone is currently in my custody at the ATF Field
Office in Charleston, West Virginia where it has been securely
stored since December 13, 2019.

12. A cellular telephone is a handheld wireless device used
primarily for voice communications through radio signals. These
telephones send signals through networks of transmitter/receivers
called “cells,” enabling communication with other cellular
telephones or traditional “land line” telephones. A cellular
telephone usually includes a “call log,” which records the phone
number, date, and time of calls made to and from the phone.

13. Because this affidavit is being submitted for the limited
purpose of securing a search warrant, I have not included each and
every fact known to me concerning this investigation. I have set
forth only the facts that I believe are necessary to establish
probable cause to believe that the cellular telephone contains
evidence of violation of 21 U.S.C. § 841(a)(1) - Possession With

Intent to Distribute Methamphetamine.
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 11 of 12 PagelD #: 11

14. Searching the cellular telephone for the evidence
described above may require a range of data analysis techniques.
In some cases, it is possible for agents to conduct carefully
targeted searches that can discern evidence without requiring a
time consuming manual search through unrelated materials that may
be commingled with criminal evidence. Criminals can mislabel or
hide directories and other electronic data to avoid detection or
take other steps to frustrate law enforcement searches for
incriminating data. These steps may require agents to conduct more
extensive searches, such as scanning areas of the device’s memory
not allocated to listed files, or opening every file and scanning
its contents briefly to determine if it falls within the scope of
the warrant. In light of these difficulties, I request permission
to use whatever data analysis techniques appear to be necessary to
locate and retrieve the evidence described above. While the
cellular telephone is capable of accessing the internet and service
providers maintaining servers or similar electronic storage
facilities, this warrant seeks authority solely to examine the
memory of the cellular telephone itself. At no time will
techniques be utilized to access data stored at any location other
than within the memory of the cellular telephone.

15. The information set forth herein establishes probable
cause that EANES has possessed methamphetamine with the intention

of distributing it in violation of 21 U.S.C. § 841(a) (1). Further,

 
Case 3:19-mj-00084 Document1 Filed 12/20/19 Page 12 of 12 PagelD #: 12

probable cause exists that evidence of these offenses is currently
located within the memory of the cellular telephone described in
Attachment A that was seized during his arrest on December 12,
2019.

16. WHEREFORE, I respectively request issuance of a search
warrant to search the identified data stored within the LG cellular
telephone described herein and in Attachment A.

Further, your affiant sayeth naught.

/ er
LE Af ZEA

 

Seay. Hones, SA, ATF ~

Sworn to before me, and subscribed in my presence, this the

+L
Zo day of December, 2019.

 

CHER . EIFERT
UNITED STATES MAGISTRA JUDGE
